DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2020 is being considered by the examiner.
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.
Applicant’s election without traverse of claims 1-2, and 4-20 in the reply filed on December 7, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5,7, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colinge (US 2016/0268382).
	Claim 1, Colinge discloses (Fig. 9) a semiconductor structure, comprising:	a substrate (40, substrate, Para [0023]); 	a channel region (76, channel structure, Para [0032]) at least partially over the substrate (76 is 40), the channel region including a first semimetal layer (76 contains bismuth 74 which is semimetal, Para [0091]) of a semimetal material (74, n-doped bismuth-containing material, Para [0033]), the first semimetal layer having a semiconductor property (76 can have semiconductor property, Para [0091]); and 	a source/drain structure (78/86, source/drain contact regions, Para [0032], [0035]) over the substrate (86 is over 40) and adjacent to the channel region (86 is adjacent to 76), the source/drain structure including a second semimetal layer of a same semimetal material as the first semimetal layer (76 is formed from n-doped bismuth-containing material and 86 is formed from p-doped bismuth-containing material 82, Para [0032], [0037]) and having a metal property (76/86 are bismuth containing and are a contact regions so has property of conduction like metal, Para [0035]).	Claim 2, Colinge discloses (Fig. 9) the semiconductor structure of claim 1, including a first device (94, n-channel transistor, Para [0040]), the first device comprising:	the substrate (94 comprises 40); 	the channel region (94 comprises 76); 	the source/drain structure (94 comprises 78); and 	a gate structure (54/64, gate electrode/gate dielectric, Para [0029] – [0030]) over the first semimetal layer (under broadest reasonable interpretation (BRI) 54 and 64 is over 76), the gate structure including a gate electrode of a third semimetal layer (54 may be n-doped polysilicon or p-doped polysilicon, Para [0027]) and a high-K dielectric layer (64 may be high-k dielectric, labeled in Fig. 4, Para [0030]) between the first semimetal layer and the third semimetal layer (64 is between 76 which contains 74and 54).	Claim 5, Colinge discloses (Fig. 9) the semiconductor structure of claim 2, wherein the source/drain structure partially overlaps the high-K dielectric layer of the gate structure (78 overlaps 64).Claim 7, Colinge discloses (Fig. 9) the semiconductor structure of claim 1, wherein the source/drain structure directly contacts the channel region (78 directly contacts 76).	Claim 10, Colinge discloses (Fig. 9) the semiconductor structure of claim 1, wherein the semimetal material is one or more of bismuth, arsenene, arsenic, antimonene, antimony, a-tin, phosphorene, graphene, graphite, stanine, or germanene (74 and 82 are bismuth-containing, Para [0032]-[0036]).	Claim 13, Colinge discloses (Fig. 9) the semiconductor structure of claim 1, wherein the first semimetal layer and the second semimetal layer are bismuth (74 and 82 are bismuth-containing, Para [0032]-[0036]).
Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colinge (US 2016/0268382).	Claim 1, Colinge discloses (Fig. 13) a semiconductor structure, comprising:	a substrate (100, semiconductor substrate, Para [0046]); 	a channel region (76, channel structure, Para [0032]) at least partially over the substrate (76 is over 40), the channel region including a first semimetal layer (76 contains bismuth 74 which is semimetal, Para [0091]) of a semimetal material (74, n-doped bismuth-containing material, Para [0033]), the first semimetal layer having a semiconductor property (76 can have semiconductor property, Para [0091]); and 	a source/drain structure (78/86, source/drain contact regions, Para [0032], [0035]) over the substrate (86 is over 40) and adjacent to the channel region (86 is adjacent to 76), the source/drain structure including a second semimetal layer of a same semimetal material as the first semimetal layer (76 is formed from n-doped bismuth-containing material and 86 is formed from p-doped bismuth-containing material 82, Para [0032], [0037]) and having a metal property (76/86 are bismuth containing and are a contact regions so has property of conduction like metal, Para [0035]).Claim 2, Colinge discloses (Fig. 13) the semiconductor structure of claim 1, including a first device (106, first transistor structure, Para [0047]), the first device comprising:	the substrate (100 comprises 106); 	the channel region (106 comprises 76); 	the source/drain structure (106 comprises 78); and 	a gate structure (54/64, gate electrode/gate dielectric, Para [0029] – [0030]) over the first semimetal layer (under broadest reasonable interpretation (BRI) 54 and 64 is over 76), the gate structure including a gate electrode of a third semimetal layer (54 may be n-doped polysilicon or p-doped polysilicon, Para [0027]) and a high-K dielectric layer (64 may be high-k dielectric, labeled in Fig. 4, Para [0030]) between the first semimetal layer and the third semimetal layer (64 is between 76 which contains 74and 54).	Claim 6, Colinge discloses (Fig. 13) the semiconductor structure of claim 2, further including a second device (102, devices, Para [0045]), the second device including a gate structure (102 may be transistors which comprise gates, Para [0045]) over the substrate (102 is over 100) and a source/drain region at least partially within the substrate (102 can be transistors which would comprise source/drain and 102 is partially within 100, Para [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colinge (US 2016/0268382).	Claim 14, Colinge discloses (Fig. 9) a structure, comprising:	a substrate (40, substrate, Para [0023]); 3 Application No.: 16/682,897	Restriction Requirement dated October 5, 2020a first layer of bismuth (76, channel structure bismuth-containing material, Para [0032]) of a first thickness (76 has a first thickness) on the substrate (76 is on 40); 	a dielectric layer (58, second dielectric layer, Para [0028]) over a first portion of the first layer of bismuth (58 is over a first portion of 76) , the first portion of the first layer of bismuth including a semiconductor property (76 in via can have semiconductor property, Para [0091]); and 	a second layer of bismuth (78, source/drain contact region under BRI is considered a second layer as it is labeled as another element, Para [0034]) of a second thickness (78 has a second thickness) directly over a second portion of the first layer of bismuth (78 is directly over an upper portion of 76).	Colinge does not explicitly disclose a combination of the first thickness and the second thickness being in a range between about 10nm to about 100nm such that the second layer of bismuth includes a metal property.	However, Colinge discloses that a bismuth is a semi-metal that can have semiconductor properties at 53 nm or less and conversely metallic properties at 53 nm or more (Para [0091] – [0093]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thicknesses (result effective at least insofar as the thickness of the bismuth-containing layer affects the metallic or semiconductor properties of the layer) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the .
Claim 15, Colinge discloses (Fig. 9) the structure of claim 14, further comprising a gate electrode over the dielectric layer (under BRI 54 Is over 58).	Claim 16, Colinge discloses (Fig. 9) the structure of claim 14.	Colinge does not explicitly disclose wherein the first thickness is in a range between about 1.5nm to about 9.5nm.	However, Colinge discloses that 76 may have a thickness of 53 nm or less (Para [0091]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the thickness of the bismuth-containing layer affects the metallic or semiconductor properties of the layer) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 17, Colinge discloses (Fig. 9) the structure of claim 14, wherein the second layer of bismuth overlaps the dielectric layer (78 overlaps 58).
Claim 18, Colinge discloses (Fig. 9) a device, comprising:	a substrate (40, substrate, Para [0023]);	a semiconductor region (76, channel structure bismuth-containing material that may be semiconductor, Para [0032], [0091]) at least partially over the substrate (76 is over 40), the semiconductor region including a first semimetal layer of a first semimetal material (76 contains semi-76 made of channel and has semiconductor property, Para [0032], [0091]) ; 	a first source/drain structure (78, source/drain contact region, Para [0034]) over the substrate (78 is over 40) and adjacent to the semiconductor region (under BRI 78 is adjacent 76), the first source/drain structure including a second semimetal layer of the first semimetal material and having a metal property (78 is made from bismuth-containing material 74 and has the metallic property of conductivity, Para [0034]); and 	a first gate structure (54/64, gate electrode/gate dielectric, Para [0029] – [0030]) over the first semimetal layer of the semiconductor region (under BRI 54 is over 76), the first gate structure including a gate electrode of a third layer (54)  and a high-K dielectric layer (64 may be high-k dielectric, labeled in Fig. 4, Para [0030]) between the first semimetal layer and the third layer (64 is between 76 and 54).	Colinge does not explicitly disclose a gate electrode of a third semimetal layer.	However, Colinge discloses gate electrode 54 may comprise conductive and metal containing materials (Para [0027]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the bismuth material to a gate electrode as it can have a conductive property (Para [0034]).	Claim 19, Colinge discloses (Fig. 9) the device of claim 18, wherein the third semimetal layer of the gate electrode includes the first semimetal material (54 is a conductive layer and bismuth can have the conductive property, Para [0027] , [0034]).	Claim 20, Colinge discloses (Fig. 9) the device of claim 18, wherein the first semimetal material is one or more of bismuth, arsenene, arsenic, antimonene, antimony, a-tin, phosphorene, graphene, 54 is a conductive layer and bismuth can have the conductive property, Para [0027] , [0034]).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colinge (US 2016/0268382) in view of Lee (US 2017/0271499).	Claim 9, Colinge discloses the semiconductor structure of claim 1, further comprising a dielectric layer (88, third dielectric layer, Para [0039]) over the first semimetal layer (88 is over 76), and wherein the source/drain structure partially overlaps the dielectric layer (78 partially overlaps 88).	Colinge does not explicitly disclose a high-K dielectric layer.	However, Lee discloses using high-k dielectric material around channel structures (Para [0008]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k dielectric of Lee as high-k materials have a high thermal conductivity and are thermal-efficient (Lee, Para [0008]).
	Claims 1-2, 4, 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2021/0005722) in view of Colinge (US 2016/0268382).	Claim 1, Glass discloses (Fig. 3A) a semiconductor structure, comprising:	a substrate (200, substrate, Para [0024]); 	a channel region (230, channel region, Para [0032]) at least partially over the substrate (230 is over 200), the channel region including a first material (230 may include any suitable n-type or p-type dopant, Para [0031]), the first material having a semiconductor property (230 may be semiconductor); and 		a source/drain structure (261/291, S/D regions/S/D contacts, Para [0057]) over the substrate (261/291 is over 200) and adjacent to the channel region (261/291 is adjacent to 230), the source/drain structure having a metal property (291, may be conductive material, Para [0057]).	Glass does not explicitly disclose the channel region including a first semimetal layer of a 76, channel structure, Para [0032]) including a first semimetal layer (76 contains bismuth 74 which is semimetal, Para [0091]) of a semimetal material (74, n-doped bismuth-containing material, Para [0033]), the first semimetal layer having a semiconductor property (76 can have semiconductor property, Para [0091]) and a source/drain structure (78/86, source/drain contact regions, Para [0032], [0035]) including a second semimetal layer of a same semimetal material as the first semimetal layer (76 is formed from n-doped bismuth-containing material and 86 is formed from p-doped bismuth-containing material 82, Para [0032], [0037])	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the singular bismuth of Colinge for the layers of Glass as it is a suitable material for the intended use (i.e. semiconductor and conductive property and can bring down the cost by reducing the number of materials used, Colinge, Para [0091]).	Claim 2, Glass in view of Colinge discloses the semiconductor structure of claim 1.	Glass discloses (Fig. 3A) including a first device (transistor of Fig. 3A), the first device comprising:	the substrate (200); 	the channel region (230); 	the source/drain structure (262/291); and 	a gate structure (282/284, gate dielectric/gate electrode, Para [0051]) over (282/284 over 230) the first semimetal layer (as taught by Colinge), the gate structure including a gate electrode (284) of a third layer (284 may be a wide range of materials, Para [0055]) and a high-K dielectric layer (282, gate dielectric may be high-k dielectric, Para [0055]) between the first semimetal layer and the third layer (282 is between 230 and 284).	Glass does not explicitly disclose a gate electrode of a third semimetal layer.54 may be n-doped polysilicon or p-doped polysilicon, where dopants may be bismuth Para [0027], [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the material of Colinge as it is a suitable material for the intended use (bismuth gate electrode and can bring down the cost by reducing the number of materials used, Colinge, Para [0091]).	Claim 4, Glass in view of Colinge discloses the semiconductor structure of claim 2.	Glass discloses (Fig. 3A) wherein a top of the gate structure is substantially at a same height level as a top of the source/drain structure (top of 282/284 is substantially at same height as top of 261/291).	Claim 7, Glass in view of Colinge discloses the semiconductor structure of claim 1.	Glass discloses (Fig. 3A) wherein the source/drain structure (262/291) directly contacts the channel region (262 directly contacts 230).	Claim 8, Glass in view of Colinge discloses the semiconductor structure of claim 7.	Glass discloses (Fig. 3A) wherein the source/drain structure directly contacts the channel region below an upper surface of the channel region (262 directly contacts 230 under an upper surface of 230).	Claim 11, Glass in view of Colinge discloses the semiconductor structure of claim 1.	Glass discloses (Fig. 3A) wherein the source/drain structure (262/291) extends downward to a bottom surface of the first semimetal layer (262/291 extends downward to the bottom surface of 230).	Claim 12, Glass in view of Colinge discloses the semiconductor structure of claim 11.	Glass discloses (Fig. 3A) wherein the first semimetal layer is thinner than the second semimetal layer (291 is laterally thinner than 230).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819